Motion Granted; Appeal and Original Proceeding Dismissed and Memorandum
Opinion filed October 19, 2017.




                                  In The

                   Fourteenth Court of Appeals
                               ____________

                           NO. 14-15-01071-CV
                               ____________

 BP AMERICA INC., BP PLC AND BP AMERICA PRODUCTION COMPANY,
                              Appellants

                                    V.

    ESTRELLA SANTIAGO, INDIVIDUALLY AND AS NEXT FRIEND OF
                CHRISTIAN SANTIAGO, ET AL, Appellees


                  On Appeal from the 151st District Court
                          Harris County, Texas
                    Trial Court Cause No. 2014-57278

                               ____________
                           NO. 14-16-00145-CV
                               ____________
                    IN RE BP AMERICA INC., ET AL.

                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-57278
                     MEMORANDUM OPINION

      This is a consolidated appeal and original proceeding from an order signed November
30, 2015. On October 6, 2017, appellants filed an unopposed motion to dismiss the appeal
and original proceeding. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal and original proceeding are ordered dismissed.



                                     PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.




                                            2